NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                     IN THE DISTRICT COURT OF APPEAL

                                     OF FLORIDA

                                     SECOND DISTRICT

WILLIE LEE McGEE,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-4168
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Brian A. Iten,
Judge.


PER CURIAM.

             Affirmed.



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.